Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 4, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00705-CV



               IN RE M-I L.L.C. D/B/A M-I SWACO, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-18432

                        MEMORANDUM OPINION

      On August 28, 2014, relator M-I L.L.C. d/b/a M-I SWACO filed a petition
for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52.    In the petition, relator complains of the refusal of the
Honorable William Burke, presiding judge of the 189th District Court of Harris
County, to conduct portions of a temporary injunction hearing involving purported
trade secret information outside the presence of the employees of real party in
interest National Oilwell Varco, L.P.

      Relator has not established that it is entitled mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                                   PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.




                                        2